     Anna Y. Park, CA SBN 164242
 1   Sue J. Noh, CA SBN 192134
     Rumduol Vuong, CA SBN 264392
 2
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 5   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 6
     Nechole M. Garcia, NV SBN 12746
 7
     U.S. EQUAL EMPLOYMENT
 8   OPPORTUNITY COMMISSION
     333 Las Vegas Boulevard South, Suite 5560
 9   Las Vegas, NV 89101
     Telephone: (702) 388-5072
10   Facsimile: (702) 388-5094
     E-Mail: nechole.garcia@eeoc.gov
11
12   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
13   OPPORTUNITY COMMISSION

14                                 UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA

16
     U.S. EQUAL EMPLOYMENT OPPORTUNITY ) Case No.: 2:17-cv-02458-MMD-GWF
17   COMMISSION,                              )
                                              )
18               Plaintiff,                   )
                                              )
19                                            )
            vs.                               ) SECOND JOINT STIPULATION TO
20                                            ) MODIFY THE TERMS OF THE
     LUCINDA MANAGEMENT, LLC,                 ) CONSENT DECREE
21   CENTENNIAL FOOD CORPORATION dba          )
     IHOP RESTAURANT, NELLIS FOOD             )
22   CORPORATION dba IHOP RESTAURANT,         )
     VEGAS FOOD CORPORATION dba IHOP          )
23   RESTAURANT, CHEYENNE FOOD                )
                                              )
     CORPORATION dba IHOP RESTAURANT,         )
24   CRAIG FOOD CORPORATION dba IHOP          )
25   RESTAURANT, BAYSHORE FOOD                )
     CORPORATION dba IHOP RESTAURANT,         )
26   DiHOP CORPORATION dba IHOP               )
     RESTAURANT, COOPER STREET CLAM & )
27   OYSTER BAR, LLC, and Does 1-5 Inclusive, )
                                              )
28               Defendant.                   )


                                                   -1-
 1   TO THE HONORABLE MIRANDA M. DU:
 2           Plaintiff U.S. Equal Employment Opportunity Commission (the “EEOC” or
 3   “Commission”) and Defendants Lucinda Management, LLC, Centennial Food Corporation dba
 4   IHOP Restaurant, Nellis Food Corporation dba IHOP Restaurant, Cheyenne Food Corporation
 5   dba IHOP Restaurant, Craig Food Corporation dba IHOP Restaurant, Bayshore Food
 6   Corporation dba IHOP Restaurant, DiHOP Corporation dba IHOP Restaurant, and Cooper
 7   Street Clam & Oyster Bar, LLC (“Defendants”)(collectively, the “Parties”) hereby jointly
 8   stipulate to modify the deadline in Sections VIII.A.2 of the Consent Decree in the above-
 9   captioned case from April 11, 2019 to April 19, 2019.
10           Pursuant to Section VI.A of the Consent Decree, signed by this Court on February 19,
11   2019, terms of the Consent Decree may be amended or modified if made in writing, signed by
12   an authorized representative of the Parties, and approved by the Court. Section VIII.A.2 of the
13   Decree requires Defendants to send a check for back pay and/or a check for compensatory
14   damages for pain and suffering to the Identified Claimants within ten (10) business days of
15   receipt of the EEOC’s Distribution List. The EEOC provided its Distribution List to Defendants
16   on March 28, 2019. The current deadline for Defendants’ to send payments to the Identified
17   Claimants is April 11, 2019, as it is ten (10) business days from March 28, 2019. However,
18   due to certain logistical issues involved with issuing the settlement checks, Defendants seek an
19   additional week, up to April 19, 2019, to issue the checks to the Identified Claimants.
20   Therefore, the Parties agree that additional time is required for Defendants to comply with
21   Section VIII.A.2 of the Consent Decree.
22
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28

                                                    -2-
 1          As such, the Parties stipulate and respectfully request that the deadline in VIII.A.2 of
 2   the Consent Decree be extended until April 19, 2019.
 3          IT IS SO STIPULATED.
 4
      Dated: April 3, 2019                            Dated: April 3, 2019
 5
      U.S. EQUAL EMPLOYMENT                           WILSON, ELSER, MOSKOWITZ, EDELMAN
 6    OPPURTUNITY COMMISSION                          & DICKER, LLP.
 7
       /s/ Nechole Garcia _______________             _/s/ Richard Dreitzer_______________
 8    Nechole Garcia                                  Richard I. Dreitzer, Esq.
      Nevada Bar No. 12746                            Nevada Bar No. 6626
 9    333 Las Vegas Blvd. South, Suite 5560           James T. Tucker, Esq.
10    Las Vegas, NV 89101                             Nevada Bar No. 12507
      Attorney for Plaintiff                          300 South Fourth Street, Eleventh Floor
11                                                    Las Vegas, NV 89101
                                                      Attorney for Defendants
12
13
                                         ORDER
14
            IT IS SO ORDERED.
15
16
     DATED: 4      / 3 / 2019
17                                 THE HONORABLE MIRANDA M. DU,
                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
     Anna Y. Park, CA SBN 164242
 1   Sue J. Noh, CA SBN 192134
     Rumduol Vuong, CA SBN 264392
 2
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 5   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 6
     Nechole M. Garcia, NV SBN 12746
 7
     U.S. EQUAL EMPLOYMENT
 8   OPPORTUNITY COMMISSION
     333 Las Vegas Boulevard South, Suite 8112
 9   Las Vegas, NV 89101
     Telephone: (702) 388-5072
10   Facsimile: (702) 388-5094
     E-Mail: nechole.garcia@eeoc.gov
11
12   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
13   OPPORTUNITY COMMISSION

14
                                   UNITED STATES DISTRICT COURT
15
                                            DISTRICT OF NEVADA
16
17   U.S. EQUAL EMPLOYMENT OPPORTUNITY ) Case No.: 2:17-cv-02458-MMD-GWF
     COMMISSION,                              )
18                                            )
                 Plaintiff,                   )
19                                            )
                                              ) CERTIFICATE OF SERVICE
            vs.                               )
20
                                              )
21   LUCINDA MANAGEMENT, LLC,                 )
     CENTENNIAL FOOD CORPORATION dba          )
22   IHOP RESTAURANT, NELLIS FOOD             )
     CORPORATION dba IHOP RESTAURANT,         )
23   VEGAS FOOD CORPORATION dba IHOP          )
     RESTAURANT, CHEYENNE FOOD                )
24                                            )
     CORPORATION dba IHOP RESTAURANT,         )
     CRAIG FOOD CORPORATION dba IHOP          )
25   RESTAURANT, BAYSHORE FOOD                )
26   CORPORATION dba IHOP RESTAURANT,         )
     DiHOP CORPORATION dba IHOP               )
27   RESTAURANT, COOPER STREET CLAM & )
     OYSTER BAR, LLC, and Does 1-5 Inclusive, )
28                                            )
                 Defendant.                   )




                                                   -1-
                    I am, and was at the time the herein mentioned mailing took place, a citizen of the
 1
 2   United States, over the age of eighteen (18) years and not a party to the above-entitled cause.

 3          I am employed in the Legal Unit of the Los Angeles District Office of the United States
 4
     Equal Employment Opportunity Commission.
 5
            My business address is U.S. Equal Employment Opportunity Commission, Las Vegas
 6
 7   Local Office, 333 Las Vegas Boulevard South, Ste 5560, Las Vegas, NV 89101.

 8          On the date that this declaration was executed, as shown below, I served the foregoing
 9   SECOND JOINT STIPULATION TO MODIFY THE TERMS OF THE CONSENT
10
     DECREE via the Case Management/Electronic Case Filing (CM/ECF) system to:
11
12                                       Richard I. Dreitzer, Esq.
13                                         Nevada Bar No. 6626
                                           James T. Tucker, Esq.
14                                        Nevada Bar No. 12507
                            Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
15                               300 South Fourth Street, Eleventh Floor
16                                         Las Vegas, NV 89101
                                              (702)727-1400
17                                  Richard.dreitzer@wilsonelser.com
                                     James.tucker@wilsonelser.com
18
19
            I declare under penalty of perjury that the foregoing is true and correct.
20
     Executed on April 3, 2019, at Las Vegas, NV.
21
22
23
                                                   /s/ Nechole Garcia
24
                                                   NECHOLE GARCIA
25
26
27
28

                                                     -2-
